   Case 5:21-cv-03202-SAC Document 3 Filed 09/07/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


WILLIAM ASKEW,

                               Petitioner,

            v.                                             CASE NO. 21-3202-SAC

CRAWFORD COUNTY DISTRICT COURT,


                               Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE



     This matter comes before the Court on Mr. William Askew’s

motion filed August 30, 2021. (Doc. 1.) For the reasons explained

below, the Court construes the motion as a petition for writ of

habeas   corpus   pursuant     to    28    U.S.C.     §   2241   and   will   direct

Petitioner to file, on or before October 7, 2021, a complete and

proper amended petition on court-approved forms or an notice to the

Court that he does not intend to do so.

Background
     According to Kansas’ online district court records, in June

2018, Mr. Askew pled no contest in the district court for Crawford

County, Kansas, to one count of aggravated battery. State v. Askew,

Case No. 2018-CR-63. In October 2018, the Crawford County District

Court    (CCDC)   sentenced    him    to    18   months’     probation     with     an

underlying prison sentence of 14 months.

     In 2019, Mr. Askew pled guilty in the United States District
Court for the Western District of Missouri to one count of being a

felon in possession of a firearm. United States v. Askew, Case No.

19-5057-01-CR-SW-MDH     (W.    D.    Mo.).      In   September    2020,      he   was
      Case 5:21-cv-03202-SAC Document 3 Filed 09/07/21 Page 2 of 5




sentenced to 84 months in the custody of the federal Bureau of

Prisons. Id.

       At some point, Mr. Askew returned to Kansas state courts and

in February 2021, he pled no contest in CCDC to one count of feeling

or eluding a law enforcement officer. State v. Askew, Case No. 2019-

CR-268. On April 9, 2021, CCDC held a hearing at which the district

judge sentenced Mr. Askew to 12 months’ imprisonment in 2019-CR-

268 and revoked his probation in 2018-CR-63, ordering him to serve

his underlying prison sentence in that case. The CCDC ordered that

the    state   sentences   would   run   consecutive    to   each    other   but

concurrent to the federal sentence. Mr. Askew is currently an inmate

at Lansing Correctional Facility (LCF) in Lansing, Kansas.

Rule 35 Motion

       On August 30, 2021, he filed in this Court a form document

naming himself as movant and the CCDC as respondent. (Doc. 1.) Mr.

Askew checked the box on the form indicating that it is intended to

be a motion to reduce or correct sentence pursuant to Rule 35 of

the Federal Rules of Criminal Procedure. If Mr. Askew intends this
document to constitute a Rule 35 motion seeking to reduce or correct

his federal sentence, such a motion must be filed in his federal

criminal case in the Western District of Missouri. The Court notes,

however, that Rule 35 motions brought by a criminal defendant must

be filed “[w]ithin 14 days after sentencing,” so any such motion

would likely be untimely and a federal district court would lack

jurisdiction over it. See Fed. R. Crim. P. 35(a); United States v.

McGaughy, 670 F.3d 1149, 1158 (10th Cir. 2012)(holding that “Rule
35(a)’s deadline [has] jurisdictional force.”)

       In the pleading filed in this Court, Mr. Askew identifies the
    Case 5:21-cv-03202-SAC Document 3 Filed 09/07/21 Page 3 of 5




conviction or sentence under attack as those imposed by the CCDC on

March 22, 2020. The Court cannot locate a conviction or sentence

that occurred on that date. Nevertheless, the substance of Mr.

Askew’s challenge is that the CCDC ordered his state sentences to

run concurrently with his federal sentence, but he is serving his

state sentences “in a consecutive manner instead of being released

to start serving [his federal] term while finishing [his state]

sentence concurrently.” Id. at 6-7. Thus, it appears that Mr. Askew

is challenging the execution of the sentences imposed in cases 2018-

CR-63 and 2019-CR-268, which he believes should be served in a

federal prison. To the extent that Mr. Askew is challenging his

state sentences, a motion brought pursuant to Rule 35 of the Federal

Rules of Criminal Procedure is not the proper vehicle to challenge

state-court-imposed sentences.

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

     Mr. Askew may wish to seek relief under 28 U.S.C. § 2241, which

“‘[is] used to attack the execution of a sentence . . . .” Sandusky

v. Goetz, 944 F.3d 1240, 1246 (10th Cir. 2019); see also Mayes v.
Dowling, 780 Fed. Appx. 599, 601 (10th Cir. 2019) (unpublished)

(“In this circuit, a state prisoner may challenge the execution of

his state sentence via a § 2241 petition.”).

     Under Local Rule 9.1(a), however, a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 must be filed on an official

form. See D. Kan. Rule 9.1(a). The Court will direct the clerk to

send Mr. Askew the appropriate form and, if Mr. Askew wishes to do

so, he may submit a complete and proper amended petition containing
the claims for which relief may be sought under 28 U.S.C. § 2241.

     If Mr. Askew submits an amended petition, it must be on court-
    Case 5:21-cv-03202-SAC Document 3 Filed 09/07/21 Page 4 of 5




approved forms and must be complete in and of itself1; it may not

refer back to an earlier version of the petition or attempt to

incorporate by reference other filings with this Court, in this

case or another. Any grounds for relief not included in the amended

petition will not be considered before the Court. Mr. Askew must

include the case number of this action (21-3202) on the first page

of the amended petition. If Mr. Askew submits an amended petition

on the appropriate form, the Court will proceed with an initial

review of the amended petition as required by Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts.

If Mr. Askew does not wish to pursue a § 2241 petition at his time,

he shall file a notice with this Court advising it of that decision.

If Mr. Askew fails to submit an amended petition or a notice

consistent with these directions, this action may be dismissed

without further notice.

Conclusion

     For the reasons stated above, the Court will direct Mr. Askew

to file, on the appropriate court-approved forms, a petition for
writ of habeas corpus under 28 U.S.C. § 2241 or to inform the court,

in writing, if he does not wish to do so at this time. A failure to

timely comply with the Court’s order may result in this action being

dismissed without further prior notice to Mr. Askew.



     IT IS THEREFORE ORDERED that Petitioner is granted until and

including October 7, 2021, in which to file a complete and proper

1 To obtain relief under § 2241, Mr. Askew must show that “[h]e is in custody
in violation of the Constitution or laws or treaties of the United States.” See
28 U.S.C. § 2241(c)(3). Moreover, the proper respondent in a § 2241 action is
the person who has custody over the petitioner—the warden—not the district
court that imposed the sentence at issue. See Rumsfeld v. Padilla, 542 U.S.
426, 443 (2004).
   Case 5:21-cv-03202-SAC Document 3 Filed 09/07/21 Page 5 of 5




amended petition in compliance with the directions in this order or

to file a notice to the Court that he does not intend to do so. The

failure to file at least one of these documents will result in the

action being dismissed without further notice. The clerk of court

shall transmit a form petition to Petitioner.


     IT IS SO ORDERED.

     DATED:   This 7th day of September, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
